Citation Nr: 1419069	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-44 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to April 2008. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010  adverse determination of the RO which denied the benefits sought on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims file was sent to a VA examiner for an opinion in April 2010.  The examiner summarized the facts of the case before concluding "[i]t would be less likely as not, less than 50/50 probability, that the diagnosed sleep apnea was caused by, secondary to, or had its onset as insomnia and snoring in service."  The examiner did not provide a rationale for this opinion.  

There is insufficient evidence of record to decide the claim. Thus, the claim must be remanded for a new VA examination to reconcile the nature and etiology of any sleep apnea.

Accordingly, the case is REMANDED for the following actions:
      

1. The Veteran should be scheduled for an appropriate examination to ascertain the nature and etiology of any sleep apnea.  (It is noted that the Veteran resides in Germany.) The claims file and virtual record should be provided to the examiner for review prior to the examination. All necessary testing should be completed. Additionally, the examiner should address the following:

Is the Veteran's obstructive sleep apnea at least likely as not (fifty percent or greater probability) caused by, or otherwise related to, his active duty service?  Consideration must be given to his in-service treatment for insomnia and documented snoring issues. 

If not, is the sleep apnea at least likely as not caused or aggravated by his service-connected insomnia? 

If not, is the sleep apnea at least likely as not caused or aggravated by his service-connected chronic nasal and sinus congestion?

2.  Readjudicate the issue on appeal. If any benefit sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time for response.

3. Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



